 In the Matter of CHERRYCOTTONMILLSandLOCAL No.1824, UNITEDTEXTILE WORKERS OF AMERICACase No. C-69.-Decided February 21, 1939Cotton Textile Industry-Interference,Restraint,and Coercion:surveillanceof union meetings;expressed opposition to labor organization;threats of re-taliatory action; shut-down ofplant-Discrimination:closing plant to effectreplacement of active union members with new employees;discharges;refusalto hire because of unionmembership-Reinstatement and Offer of EmploymentOrdered-Back Pay:awarded to discharged employees and to employeerefusedemployment from date of discrimination to date proceeding transferred' toBoard and from date of this Decision to date of offer of reinstatement or em-ployment;monies received by employees for work performed upon Federal,State, county,municipal,or other work-relief projects to be deducted and paidover to agency which supplied funds for said projects.Mr. Walter G. Cooper, Jr.,for the Board.Mr. W. H. MitchellandMr. Chas. A. Poellnitz, Jr.,of Florence,Ala., for the respondent.Mr. Ralph Gay,for the Union.Mr. Lester Asher,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn February 13, 1936, Local No. 1824, United Textile Workers ofAmerica, herein called the Union, filed with Charles N. Feidelson,Regional Director for the Tenth Region (Atlanta, Georgia), a chargethat Cherry Cotton Mills, Florence, Alabama, herein called the re-spondent, had engaged in and was engaging in unfair labor practiceswithin the meaning of the National Labor Relations Act, 49 Stat.449, herein called the Act.On February 27, 1936, the National LaborRelations Board, herein called the Board, issued its complaint againstthe respondent, signed by the Regional Director for the Tenth Region,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act.11 N. L.R. B., No. 44.478 -CHERRY COTTON MILLS ET AL.479With regard to the unfair labor practices, the complaint allegedin substance that the respondent had discharged and thereafter re-fused to employ Alphonse McDonald, Empress Blaylock, Mary Mc-Clure, Ida Robnette, Maude Coker, and Grady Doyle, all employeesof the respondent, because they joined and assisted Local No. 1824,United Textile Workers of America, a labor organization, and en-gaged in concerted activities with other employees for the purpose ofcollective bargaining and other mutual aid and protection.Copies of the complaint, the accompanying notice of hearing, andan amended and second amended notice of hearing were duly servedon the parties.dismiss the complaint, and on March 16, 1936, it,filed a plea to thejurisdiction and in abatement of the proceedings, and also an answerto the complaint.The motion to dismiss was based on allegations,that the National Labor Relations Act does not extend to the rela-tionship between the respondent and its employees, transcends thecommerce powers delegated to the Federal Government, and violatesthe Fifth, Seventh, and Tenth Amendments to the Constitution. Theplea in abatement alleged that neither the respondent's business norits labor relations are in or affect interstate commerce.The answerof the respondent repeated the allegations that the Act is unconsti-tutional and that the respondent's business and operations are not ininterstate commerce. In addition, the answer admitted the dischargeof some of the persons named in the complaint, but averred that theemployment of said persons was terminated for good cause and notfor the reasons stated in the complaint. It further alleged thatothers of those- named., in, the complaint were not discharged,, but,voluntarily quit work.Pursuant to the second amended notice, a hearing was held inFlorence, Alabama, on March 23, 24, 25, and 26, 1936, before NoelR. Beddow, the Trial Examiner duly designated by the Board. TheBoard and the respondent were represented by counsel; the Unionby an organizer.Full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded to all the parties.At the hearing the TrialExaminerdenied the motion to dismiss, and also denied the plea to the juris-diction and in abatement of the proceedings.During the course ofthe hearing, exceptions were taken by the parties to variousrulingsof the Trial Examiner on objections to the admission of evidence..The Board has reviewed these rulings of the Trial Examiner and his;rulings on the motion to dismiss and the plea in abatement, and findsthat no prejudicial errors were 'committed.The rulings are herebyaffirmed.-As evidence in behalf of the respondent, its counsel requested theproduction of the union membership list for the purpose of showing 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe comparative number of union members employed by the respond-ent at the time of the hearing.The Trial Examiner reserved rulingthereon.It is the established policy of the Board not to compel aunion to produce its membership rolls for examination, lest its mem-bers be exposed to possible discrimination by the employer..Evenassuming that members of the Union were being employed by therespondent at the time of the hearing, this entire line of evidence is,under the circumstances here presented, immaterial to the issue ofthe discriminations against the six prominent members involved in'this case.For these reasons the motion of the respondent for theproduction of the union membership list is hereby denied.On March 30, 1936, the Board, acting pursuant to Article II, Sec-tion 35, of National Labor Relations Board Rules and Regulations-Series 1, ordered this proceeding to be transferred and continuedbefore it.Counsel for the respondent presented oral argumentbefore the Board at Washington, D. C., on April 9, 1936, and there-after filed with the Board a memorandum commenting on thetestimony.On December 30, 1937, the Board issued a Decision and Order inthe case.On January 8, 1938, the respondent filed a petition withthe Board praying that the Decision and Order be set aside and thatthe Board authorize a rehearing and the taking of further testimony.On January 29, 1938, the Board ordered that an affidavit of CharlesN. Feidelson, subscribed and sworn to on January 24, 1938, be madea part of the record in the case.On January 31, 1938, the Boarddenied the respondent's petition for rehearing.On March 19, 1938, the Board filed in the United States CircuitCourt of Appeals for the Fifth Circuit a petition for the enforcementof its order of December 30, 1937.On May 9, 1938, the respondentfiled an answer to the Board's petition for enforcement and, on June8, 1938, an amended answer.On June 2, 1938, the respondent served.upon the Board interrogatories propounded to the Board and itsmembers.On July 29, 1938, the Circuit Court issued a decisionordering the Board to answer the interrogatories within 20 days.OnAugust 22, 1938, the Circuit Court, upon motion of the Board, stayedits order of July 29, 1938, until further order of the court and dis-missed the Board's petition for enforcement, without prejudice.OnAugust 31, 1938, the Board, having duly notified all the parties,entered its order setting aside its findings and order of December 30,1937, and directing that such further proceedings be taken in thecase as the Board might consider necessary or desirable.On Septem-ber 20, 1938, the Circuit Court denied the respondent's petition for'Matter ofSamson Tire and Rubber CorporationandUnited Rubber Workers of Amer.ica, LocalNo.44, 2 N. L. R B. 148,156. CHERRY COTTON MILLS ET AL.481rehearing on the order granting the Board's motion to dismiss itspetition for enforcement.On September 23, 1938, pursuant to anorder duly made, the Board issued Proposed Findings of Fact, Pro-posed Conclusions of Law, and Proposed Order herein, and grantedthe parties the right to file exceptions, to request oral argument beforethe Board, and to request permission to file briefs with the Board.On October 15, 1938, the respondent filed with the Board objectionsand exceptions to the Board's Proposed Findings of Fact ProposedConclusions of Law, and Proposed Order, and on November 23, 1938,a brief in support of its objections and exceptions.The partiesmade no request for oral argument before the Board. The Boardhas considered the objections and exceptions of the respondent and,except as followed herein, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THERESPONDENTThe respondent, Cherry Cotton Mills, a corporation organized andexisting under the laws of the State of Alabama, has its only milland principal place of business in Florence, Alabama. It is engagedin the business of converting cotton into yarn, and selling and dis-tributing the yarn.During capacity production, the mill employsabout 400 workers.Cotton is the principal raw material used in the spinning of theyarn, and the respondent purchases between 40 and 60 bales eachweek.The major portion of this raw cotton is purchased by therespondent within Alabama, although about 25 per cent of all thecotton used by it is purchased outside the State.Rayon and yarncontaining wool are also utilized as raw materials to a small extent,and, together with machinery and parts, oil, and veneer-packingcases, are obtained by the respondent in States other than Alabama.Between 50,000 and 60,000 pounds of the finished cotton yarns aremanufactured each week, about 90 per cent, measured both by weightand value, being shipped by railroad and other carriers to pur-chasers outside the State of Alabama. Textile mills in Pennsylvania,Ohio, and Illinois form the principal market for the product of therespondent, and its cotton yarns constitute the raw material forfurther textile operations such as knitting and weaving.The re-spondent obtains its customers primarily through factors and com-mission merchants having offices in the principal cities of the easternand middle western textile markets, and the operations in the mill atFlorence are generally determined on the basis of orders received.The mill attempts to manufacture its yarns as closely as possible to 482DECISIONS ^ OF NATIONAL LABOR RELATIONS BOARDthe specified shipment dates. In the large majority of shipments,the respondent pays the freight charges to the destination outsidethe State of Alabama.H. THE ORGANIZATION INVOLVEDLocal No. 1824, United Textile Workers of America,is a labororganization admitting to membership employees at the respondent'splant, and was organized in or about September 1933.III.THE BACKGROUND OF THE UNFAIR LABOR PRACTICESA. The strike of 1934On July 17, 1934, the Union, with a membership of about 300,called a strike at the respondent's mill, which later merged into thegeneral textile strike at that time.The Union maintained an activepicket line, and the strikers were at all times observed by the plant:supervisors and officials.During the period of the strike, Fred E.Gamble,2 a mill overseer, circulated a petition to determine which ofthe employees wanted to go back to work, but his testimony concludes,"I went to about three or four, but they cursed so much about it, Ididn't go around with it."When the general textile strike ended on September 25, 1934, therespondent did not immediately reopen its mill.After carrying onsome discussions with a committee from the Union, the respondentreopened its plant on about October 2, 1934, and the regular em-ployees were all reinstated.B. Surveillance of union meetingsThe meetings of the Union were held weekly on Saturday after-noon or evening.During the spring and summer of 1935, JohnGamble, section man or foreman in the speeder department andbrother of the first-floor overseer, made a constant practice of watch-ing the meetings from a filling station almost directly across thestreet from the union hall.He would arrive shortly before thebeginning of the meeting and would remain standing around thefilling station, or near the store beneath the meeting hall, for the,entire 2 or 21/2 hours that the meetings generally lasted, and wasusually still there when the union members came out.After having seen him around the gas station during union meet-ings on six or seven occasions, the owner of the premises questionedhim and asked him to leave. John Gamble explained that "he waslooking up into the hall to see what they were doing.He said that2 Incorrectly referred to in the complaint as F. E. Gammon. CHERRY COTTON MILLS ET AL.483he did not believe in the Union . . ." Despite his orders to leave,the owner of the station ' found Gamble repeating his practice ofwatching the union attendance and proceedings on several labormeeting days during August and September 1935.Testimony was offered by the respondent in support of its conten-tion that John Gamble had no authority to hire or discharge em-ployees, and was never instructed by his superiors in his activitiesconcerning the Union, and never reported what he had seen to anymill official.The evidence is clear, however, that John, who is abrother of the overseer, Fred Gamble, was considered a section bossover 16 or 18 workers, had the authority to correct bad work, allowdays off, and transmit rules from the management.His brother Fredtestified, "Well, I never did give him the authority to hire and fire,but I told him time and time again, of course, if a hand didn't do thework right, to lay them off, and he let me know it, and I would paythem up."Dowell Hendon, mill timekeeper at the date of the hearing, butformerly overseer of the top floor, stated that John Gamble talkedto him about the Union, and "was all the time talking about this andthat, but he didn't make any report to me or anybody else that Iknow of, in particular, but I never did pay any attention to whathe said, no way."Yet an employee of the mill testified that he hadbeen told by Hendon, early in 1935, that "the Union could pullnothing over on him, that he knew everything that happened in theLocal in an hour after they adjourned."It is significant that the respondent did not call John Gamble as awitness.We are satisfied that the recommendations of John Gamble withrespect to discharge would not have been disregarded.We find thathe occupied a supervisory position which so identified him with therespondent as employer that the action taken by him in connectionwith spying upon the meetings of the Union must be held that of therespondent.C. The threat of a strike in October 1935In June 1935, production at the mill slumped severely, and inAugust the second shift was taken off. Several individual membersand a committee of the Union spoke to Darby, the superintendent ofthe plant, about resuming operations of the second shift, and theywere told, "Well, go ahead and get on relief . . ."Darby wasreported to have said that "when the government and the Union runhis business he would shut it down."The discriminatory discharges set forth in the complaint arealleged to have occurred during this period of reduced production 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the summer and fall of 1935. In October,Darby heard rumorsthat the Union was considering a strike vote because of the dis-charges and the notices received by several union members livingin mill houses ordering them to vacate.At aboutnoon on Saturday,October 19,Darby went to the office of Lee Green,mayor of Florence,and requested protection for the plant.The mayor sent a repre-sentative to the union meetingheld thatafternoon,and the votingof a strike was postponed pending a conference.On the followingmorning the mayor met with about 20 of the union members, in-cludingAlbertK. Cox, State organizer for the United TextileWorkers of America, and not an employee of the respondent.Atthismeeting the mayor called in one of the city commissioners,who was also a member of the board of directors of the respondent.The Union presented its complaints and requested a conference withthe mill management.Mayor Green spoke to J. F. Flagg, then vice president, and to thedirectors of the respondent, and advised them of the desire of theUnion to discuss the discharges and notices of dispossession with theplantofficials.On October 22, Flagg wrote to the mayor :Pursuant to our investigation this afternoon with reference to ameeting with certain labor groups, the Board of Directors ofthe Cherry Cotton Mills have given this matter due considera-tion, and, under the existing conditions at the mill, do not feelthat the outcome of such a meeting could be of any particularhelp or benefit.For your information, we were successful, on Saturday oflast week, in obtaining a loan from the RFC subject to certainconditions which can only be passed upon by our bank and thestockholders because it entails the mortgaging of our entireplant.Unless these conditions are favorably passed upon, theCherry Cotton Mills is without funds to continue operations and,therefore, the plant will of necessity be liquidated.I believe,therefore, that you can see a meeting of the nature you havediscussed with us is absolutely unnecessary and without merit.At this time the respondent was negotiating for a mortgage on itsplant to obtain funds with which to continue operations, and thestockholders were debating whether to approve the proposed loanor to shut the mill down and liquidate all the assets.The manage-ment, therefore, stated that any meeting with the union committeewas absolutely unnecessary.The respondent further contends thatno representation was ever made that the meeting was desired byits employees, all the requests referring to a conference with Coxand persons outside the ranks of its own workers.The demand CHERRY COTTON MILLS ET AL.485for possession of the mill houses was dropped by the respondentfor the time being, however, and although the management nevermet with the Union, no strike vote was taken.D. The shut-down and resumption of operationsThe stockholders of the respondent remained undecided about themortgage, and on November 12, 1935, the following bulletin wasposted throughout the plant :Notice to All Employees :Due to our inability, up to the present time, to secure sufficientfinancing for operations, and failure of stockholders to approveproper financing, we find ourselves without sufficient funds tooperate the mill, and it becomes necessary, very much to ourregret, to close down our Mill indefinitely.All employees are,therefore, released from any employment as the work comingthru runs out, and it will be in order for you to obtain employ-ment in any other direction you may find.On about November 22, 1935, the plant did cease operations for aperiod of 4 or 5 days, but the first shift resumed work about Novem-ber 28.The stockholders approved the loan soon afterwards, andon about December 6, the second shift was also put back to work.Many old employees were called back to their jobs by the foremen,and during December 1935 many new employees were also added, andeven "learners" were taken on for the first time in years.After the resumption of operations, Meda Gandy, a non-unionworker who had long been on the first shift, complained to Darbyabout being called on the second shift, "to give up a day job to a newcountry hand, like they were bringing in to learn them." The super-intendent told her, "We shut down and started up under entirelydifferent arrangements.We shut down for the purpose of hiringwho we pleased. The Union is absolutely not going to run our busi-ness, that is all there is to it."Although Darby took the stand, hedid not deny having made this statement.Upon the basis of thisstatement and upon a consideration of all the evidence in the case,we find that the shut-down was to a large extent based upon a policyof driving out of the mill the active members of the Union andreplacing them with new employees.During February 1936, efforts were made to obtain the reinstate-ment of the discharged employees named in the complaint.Darbystated at that time that he had nothing against them, except that"the mill could not work agitators ... who were trying to stir upa strike or something to stop our people from working, or stir upstrife among the help or between them ... bringing in outsiders hereand trying to stir up trouble."164275-39-vol xi--32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction in the mill picked up rapidly during and after Decem-ber 1935, and in February 1936 over 100,000 pounds of yarn weremanufactured, the highest figure in nearly 10 months.The manycomplaints about the quality of the product, which were made bycustomers during 1934 and 1935, also ceased; the respondent's owntestimony showing, however, that it was due to Darby's being re-lieved of all office duties, the cleaning up and adjusting of themachinery, and the transfer of many foremen and supervisoryemployees.IV. THE-UNFAIR LABOR PRACTICESNone of the actions of the respondent so far discussed are allegedin the complaint to constitute an unfair labor practice within themeaning of the Act. They are important, however, in showing theactivities of the respondent's agents and supervisory employees, theattitude of its officials, and the motives underlying the alleged dis-criminations against the six persons named in the complaint.3AlfonseMcDonald.AlfonseMcDonald was first employed bythe respondent in 1923, when he was 15 years old. Beginning as asweeper, after about 4 months he became a doffer. In 1926 he quit,and for 7 months worked in a wholesale grocery.He again obtainedemployment with the respondent late in 1926, and was returned tothe job of doffer.After approximately 5 months he was assigned tochanging spinning frames from one yarn to another. In about 1928he was made section man in charge of the spooler room, and alsosized yarn and made samples.He was taken from the spooler roomin February 1934 and retained the work of sizing yarn and makingsamples.McDonald was a charter member of Local No. 1824, becoming itsvice president at the end of 1933.He was elected president of theUnion early in 1934 and retained this office until the summer of 1935,when Grady Doyle became president.McDonald was thus in chargeof the 1934 strike and instructed the squads on the picket line.In January 1935, he was discharged.An employee in the millaccused McDonald of having bothered him during working hours andof having asked him to join the Union.McDonald went to theN. R. A. Compliance Board, and, after an investigation, the em-ployee making the charge changed his story, and McDonald was re-instated 2 days after his discharge.Production slumped in February1935, and McDonald was laid off.After being without work forseveralweeks, he saw Dowell Hendon, overseer of the top floor,who told him there was not enough work in the mill.When McDon-3National Labor Relations Board v. PacificGreyhound Lines, Inc.,91 F. (2d) 458(C.C A. 9th) ;National Labor Relations Board v. Pacific Greyhound Lines, Inc..303U. S. 272. CHERRY COTTON MILLS ET AL.487ald complained that he was not being treated fairly, Hendon re-torted, "Why don't you hire a lawyer, like you did before, and makeus put you back to work?" McDonald then complained to the TextileLabor Relations Board, and through the intervention of its represent-atives he was put back to work in April 1935, as a doffer.He remained as a doffer until August 21, 1935, and then was laidoff again.Nothing was said about the quality of his work; he wastold that production being slack he was not needed.On September1 he questioned his section man, T. S. Richey, about work, and wasadvised "That the mill was running short, and they could not giveall.t$em work, andfwhat,was,working was not getting over one ortwo days a week, and I was the last man that was put on doffing,and he thought it was right to give the older hands the work .. .He told me if they ever started up where they could use me he wouldsend after me." In November, McDonald asked Hendon when hewould get his job back, and was told "when they needed me."Mc-Donald further testified : "I went back the 13th day of December,they had hired another doffer and never sent after me. . . . Isaid, `Mr. Hendon, why are you not working me? ...What isthe reason you won't work me, because I belong to the Union?', andhe said, `No, not only that, but you don't put out production."'McDonald was never given any further work at the mill.Nowhere does the record disclose any denial of these statementsby the respondent's officials. Instead, the contention is made thatMcDonald's work was not satisfactory, that he was removed as sec-tion man over the spoolers because of his inefficiency, that he talkedtoo much when on the job, that as a doffer he was slow and lazy,and that he violated the rules by repeatedly breaking bobbins.The evidence does support the position that while McDonald wasin charge of the spoolers there were many complaints concerning thework put out by that department.McDonald's explanation, how-ever, that he was at the same time also doing the job of makingsamples and sizing yarn, and that he himself asked to be removedas sectionman, is not contradicted.Under these circumstancesMcDonald's poor record as section man early in 1934 does not sub-stantiate the contention of inefficiency made 2 years later.Most of the testimony concerning "talking too much during work-ing hours" refers to the incident which caused McDonald's 2-daydischarge in January 1935.His reinstatement after this episode andthe later intervention by the Textile Labor-Relations Board to securehis return after a lay-off of 6 weeks, convincingly refute any chargesof inattentiveness, talking instead of working, or unsatisfactory workprior to that time.The testimony offered by the respondent with respect to McDonald'salleged inefficiency is unpersuasive and often confused.T. S. Richey, OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDsection man in chargeof thedoffers, characterized McDonald as being"the laziest white man I ever worked," unable to keep up with theother doffers, and habitually guilty of breaking bobbins which werelater found on the floor near his machine.The respondent called anemployee, Fred Ruple, who testified that while McDonald did nottalk more than the rest of the hands, he sometimes lagged behindthe witness in doffing.The importance which the respondent itselfattached to this test of efficiency is best shown by the fact that Ruplewas laid off 6 or 8 weeks before McDonald.The testimony of the, overseer, Hendon, disputes the rule concern-ing bobbins which Richey emphasized.Hendon pointed out that"as a general rule ...if a bobbin is c "racked so it won't run well,it is thrown on the floor."Hendon further testified that only oncedid McDonald violate company rules by breaking bobbins, and thatthis instance occurred about 2 or 3 weeks after he started doffing.The lack of sincerity in the respondent's contention that McDonaldwas slow, inefficient,and a violator of its rules is illustrated by thefollowing passages from the record covering Hendon's examinationby counsel for the Board :Q. Do you know why Alfonse McDonald is not now workingfor the company?A. I don't suppose his service is needed, I don't know.Q. You say you didn't fire him?A. No, I laid him off.Q.Why did you lay him off?A. Until we needed him, work was slack.On December 13, 1935, or possibly prior thereto, the respondenthired new and inexperienced doffers, and at the time of the hearingwas employing more men in that department than at the time Mc-Donald was laid off.We find that the true reason for the refusalto reinstate was given by the general manager, Darby, when in ex-plaining why he had termed McDonald an "agitator" he pointed to"the strike we had, and the trouble we had in the mill with him run-ning around . . .He stood out in front of the mill, in front of ouroffice, and prevented our office force and our foremen from cominginto the mill, and I think he testified himself, that he had charge ofall the crowd there to do such things, and see that such things weredone."We find that the respondent refused to reinstate AlfonseMcDonald on December 13, 1935, because of his union activities andaffiliation.Empress Blaylock.Empress Blaylock was first employed by therespondent in 1928.She worked on the draw frames for 8 years anilfor a shorter time on the speeder machines.She was a charter mem-ber of the Union, the second employee to join up, and during 1934was on the picket line every night. CHERRY COTTON MILLS ET AL.489She was laid off on August 10, 1935, when the second shift was shutdown.Nothing was said to her about the quality of her work.Hertestimony shows that-when she came^back to the mill in October^.andasked for her job, Fred Gamble told her, "You go back home andwhen your job starts up I will send for you." She never receivedany word from the mill.The evidence presented by the respondent is designed to show thatEmpress Blaylock did unsatisfactory work, failed to carry out in-structions, whipped up the ends of her draw frames, and is handi-capped by a crippled right hand, several fingers of which are missing.Fred Gamble testified that when he laid her off in August and whenhe spoke to her in October, he did not promise that she would haveher job back, that he merely told her there was no work for her.Hestated that he had complained to her about her work and the whip-ping up of the ends of her draw frames.However, an employee ofthe same department, called as a witness by the respondent, testifiedthat the only complaint about Empress Blaylock had been madeshortly before the strike of 1934, when Gamble had called all theemployees together and made a general criticism of the practice ofthrowing up the ends of the draw frames.No complaint since thattime is revealed.Fred Carter, an overseer, declared that EmpressBlaylock did satisfactory work when under his supervision a fewyears before the hearing.The record also discloses that the conditionwith respect to her right hand had existed since 1918 and was notshown to have affected her work.Cleo Sanderson, a new, inexperienced, and non-union employeeabout 18 years of age, was put to work on-the draw frames in placeof Empress Blaylock, sometime in December 1935, when productionwas resumed.We find that in failing to reinstate Empress Blaylockthe respondent has discriminated against her with respect to hire andtenure of employment, thereby discouraging membership in LocalNo. 1824.Mary McClure.Mary McClure had been employed by the respond-ent for 11 years, working on the speeders, draw frames, combers, andslubbers.She joined the Union at the time of its organization inSeptember 1933, and a month later was put on the entertainmentcommittee.In December 1933 she was made secretary of the local,and during the spring of 1935 the office of treasurer was added to herduties.At the time of the hearing she was still acting as secretary-treasurer of the Union.She was a leading figure on the picket lineof 1934 and had been instrumental in obtaining new members forLocal No. 1824.When the entire second -shift was taken off on August 10, 1935, shewas laid off with all the others. She spoke to Fred Gamble soonafterward, and he told her he would try to work her as an extra. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe second shift was used for completing a special order on August27, and . Many: ,McClure - worked-that ° one night; running - comhers:That was the last time she was employed by the respondent.On the next night, Gamble told her there was no work for her,but denies that he told her he would send for her. In the latterpart of September 1935 she went to Darby in regard to obtainingwork and also in regard to a notice she had received to vacate themill house.He told her there was no work for her and that it wouldbe necessary for her to vacate the house.Fred Carter also told herin February 1936 that he had no work for her.Yet, when the secondshift was reopened, sometime before December 13, 1935, many newand nonunion employees were taken on to operate the speeders anddraw frames.McClure was not reinstated was because she did not properly cleanher machine, and on occasion was rebuked for leaving her work.Fred Gamble testified to this effect, and also stated that after shehad worked the one night of August 27, her foreman, "Ed (Stafford)said she could not do the work, and I told her I could not work herany more."All the testimony relating to leaving her machine dirty,however, concerns a period about 2 months after the 1934 strike,during which time Ed Stafford also reported her for going away fromher machine and talking to other workers. Stafford testified that hedid not remember that he made any complaints about her afterDecember 1934: During the last 8 months she worked for the millno complaints against her are shown by the record, and Fred Cartertestified that she had worked for him in 1933, for over a year, andhad-done,good-work. "Darby explained his labeling of Mary McClure as an "agitator"by the fact that she had been "bringing in outsiders here and tryingto stir up trouble," and he attributed to her the presence of Albert K.Cox, State organizer of the Union, during the threat of a strike inOctober 1935.We find that the refusal to reinstate Mary McClureon and after December 13, 1935, was caused by her prominence in theaffairs of Local No. 1824.Ida Robbnette.Ida Robnette, an employee of the respondent for35 years, was 50 years of age at the time of the hearing. For themost part, she worked on the spoolers, but she also had experience onthe twisters and winders.She was a charter member of the Union,regularly attended all meetings, and during the strike of 1934 was onthe picket line every day and greeted all the officials, as they wentinto the mill.She testified that she last worked on September 6, 1935, when shewas laid off by T. S. Richey and told that she was not needed.On CHERRY COTTON MILLS ET AL.491September 9 she returned and asked for work, but was advised thatthere still was no work and she would be sent for when needed. InNovember, according to her further testimony, she was astonishedwhen she saw Hendon and Darby about her job and was told by eachof them that nothing could be done for her, since she had quit.Although the respondent makes some point of Ida Robnette's talk-ativeness, the fundamental reason given for the refusal to reinstateher is that she had voluntarily quit her job.When told on Septem-ber 9 that there was no work for her, she said to both Richey andHendon, "I think I will just quit and go up to Huntsville and get mea job."The record clearly discloses the truth of both contentionspresented by the respondent. It may be conceded that Ida Robnettewas a very talkative worker.Such a characterization, however, canhave little' importance' in the face-of a record, of, employment for, 35years, and cannot overbalance testimony that she did excellent workand was used for jobs of unusual difficulty.As to the assertion thatshe voluntarily resigned, the record also supports this conclusion.She told many of her neighbors and coworkers that she had quit andwas going to Huntsville to look for a new job.She did not leave Florence, however.She stayed on in the housewhich the mill owned, expecting to be called back to work.Whenshe received a notice to vacate her house during November 1935, shetalked to Darby and pleaded with him to put her back to work.Certainly at that time she was making application for employmentand clearing up any uncertainty as to her intentions.The answermade to her by the respondent that nothing could be done, that sheshould not have quit, was a deliberate attempt to ignore her requestfor employment.Yet the, record. shows,, beyond., a doubt- that earlyin December 1935, many inexperienced hands were called in fromoutside the mill neighborhood and put to work in the spooling andtwisting departments.The record also discloses that the mill officialsvividly recalled Ida Robnette's activity and talkativeness on thepicket line in 1934.When asked about her part in the strike, Darbystated, "She was agitating something. I could not say she wasactive.She was out there sitting in' a chair in front of the millfor probably two months, or three months of the strike."Ida Robnette applied for work at the mill in November 1935, andwas thereafter known by the respondent to desire employment.De-spite this fact, the respondent refused to employ her and on or beforeDecember 13, 1935, hired new employees to do work similar to thatwhich she had been doing for 35 years.We find that the respondentrefused employment to Ida Robnette because she was a leading figurein the activities of the Union. 492DECISIONSOF NATIONAL LABORRELATIONS BOARDMaude Coker.Maude Coker was first employed by the respondentin 1904, but later also worked for other cotton mills in the vicinity.From 1933 on she had worked for the respondent, generally as aspinner.She joined the local about 2 weeks after it was organized,took an active part in the strike and picketing in 1934, and regularlyattended all union meetings.On November 15, 1935, she was laid off by T. S. Richey, who statedthat the mill was going to shut down. The mill did shut downluring the.following week, but after about 6 days the first shift wasput back on, and early in December the second shift was also rein-stated.Maude Coker's testimony indicates that she was told thatshe would be called back when work started, and since the mill neversent for her, she did not return to the plant after November 15.At the hearing the respondent's attorney and general manager bothstated that she was a very good employee and would be given herjob at any time she applied and there was work available.No ex-planation was offered for the failure to follow the general commu-nity practice of calling the employees back to work, except the sug-gestion that the shut-down notices which were posted throughoutthe mill on November 12, 1935, terminated all employments. As stated,above, the record shows, however, that after that date many em-ployees were called back to work by the foremen, and the entire back-ground of the labor activities of the respondent indicates that thecessation of operations was in a large measure designed to carry outthe purpose of forcing the active elements of the Union out of themill and putting inexperienced workers in their places.The officialsof the respondent admitted that new employees were taken on inDecember 1935; even "learners" were added for the first time in manyyears.We find that the respondent failed to recall Maude Cokerduring December 1935, and thus refused to reinstate her because ofher union activities and affiliation.Grady Doyle.Grady Doyle was first employed by the respondentin 1928, working for the greater portion of the time on a machinein the picker room, but also running draw frames in the drawingdepartment and operating the waste machinery for shorter periods.He joined Local No. 1824 when it was first organized, became a dele-gate to the Central Labor Body in May 1935, and was the presidentof the Union from about August 1935, up to a few days before thehearing.He was active during the 1934 strike, being on the picketline every day, and was generally influential in obtaining newmembers for the local.About June 27, 1935, he told his foreman, Fred Gamble, that sincehe was only working a few days each week he was not making aliving for his family and would like to get off his job and go on CHERRY COTTON MILLS ET AL. t493relief.According to Doyle's testimony, Gamble told him "it wouldbe perfectly all right," and that- his job would be ready for him whenhe got ready to come back. The foreman denied that he had everpromised Doyle that he would have a job waiting for him, but didadmit that he had granted the permission to lay off and permit himto go on relief.Doyle came back for his job on about October 1, 1935.He testifiedthat Gamble first spoke to him about a union member not being areligiousman, reminded him of "last summer when you carriedclubs down here and kept me out of the mill," asked him if he hadbeen carrying a petition around protesting against working 10 hoursa day at the mill, and then concluded, "I don't guess you ever will goback to work or ever will have any more job.He said he heard all Idone was talk unionism on the street and on my job, and that that wasthe reason I didn't have no job at that time." Gamble contradictedthis testimony and admitted only that he told Doyle there would be nojob for him.Within, a short time afterward, Doyle also saw Darby and askedto have his, job back.He was told that the mill was running slackand that there was nothing for him at that time. In January 1936he spoke to Fred Carter, foreman during the illness of Fred Gamble,and was told that there still was no work, but that Carter woulddo all he could for him. Since June 27, 1935, Doyle has never beentaken back to work by the respondent.The management of the mill contends that Doyle was not efficient,that he made adjustments of the machinery contrary to the plantrules, and that his supervisors frequently warned him about his workand practice of tinkering with the machinery.In his testimony Doyle disclosed, as the only complaint againsthim, that about April 1935 an efficiency man, who. had been at themill a short time, objected because he adjusted a finishing machinein the picker department for the change to a. different size of cotton.Doyle testified that no fixer was available, and that Fred Carterlater told him that the efficiency man had nothing to do with pro-duction, and if no fixer could be located, Doyle could get a wrenchand adjust the machines. Carter did not recall having any such con-versation concerning the machinery.The refusal to reinstate Doyle is based upon this incident withthe efficiency man, together with the charge made by Fred Gamblethat on the last day that Doyle worked he again violated the rulesand moved the evener on his machine, causing all the finished lapsto run far too heavy.Gamble testified that "the morning he quithe done all his dirty work, there in the morning, and I didn't find 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDout until I had Donald Lindsey and Paul Poague up, and was aboutto let them go. I thought they done it, but they said it was him."Lindsey and Poague, workers in the picker room on the secondshift, placed the incident as having occurred sometime within a pe-riod commencing ' about 3 months vafter the--strike. and- March. L935.Both testified that when Gamble complained about the heavy lapsthey told him it was not their work. They testified that they didnot say anything about Doyle; that they did not know who madethe laps; and that Lindsey was not even working on Doyle's machine.It is clear from the record that the charges of inefficiency andviolation of the rules concerning the handling of the machinerywere deliberately fabricated by the respondent after Doyle had beenallowed to go on relief.Even after he requested the return of hisjob he was never advised of the complaints against him.He wastold,that*there,was no work-for him; that the mill was running slack.The attitude of the respondent's supervisory officials toward Doyleand the other employees involved in this case is clearly shown by thetestimony of Fred Gamble concerning the mill production.Gambletestified that Darby complained to him about the quality of the yarnevery day "up until I got shed of this bunch.After I got shed ofthat, it was going all right ..."The record does not indicate that any new employees were addedto the picking-department force after the respondent resumed opera-tions in December 1935.However, some employees with less experi-ence than Doyle were recalled for work on the pickers.DonaldLindsey was first taken on by the respondent as an employee justa few months before Doyle voluntarily laid off in June 1935.Hewas assigned to the second shift in the picking department, but inOctober 1935 was moved to the first shift and was not at once re-placed on the second shift.Ed Lindsey, who was on the first shiftand also went, off in -June to go on relief, was called-back by FredCarter at the beginning of February 1936 and placed on the picking-room second shift.Ed Lindsey has not been employed by the re-spondent as long as has Doyle. In addition, workers entirely newto the pay roll of the respondent have been added to the drawing-room staff, although Doyle is familiar with this work.These circumstances, when viewed in the light of the history ofthe respondent's relations with its workers, make it evident thatthe accusations that Doyle violated the rules and was inefficient aremerely to camouflage a discharge designed to remove from amongits employees the president and one of the active members of theUnion.By reason of his seniority, Doyle should have been rein-stated on February 3, 1936, at the time Ed Lindsey was called backto work. CHERRY COTTON MILLS ET AL.495We find that the respondent failed to reinstate McDonald, Blay-lock,McClure, Coker, and Doyle because of their union activitiesand affiliation.Although we find that Ida Robnette voluntarily leftthe respondent's employ, the refusal to accept her application foremployment and to offer her a position was based upon her unionactivity and constituted an unfair labor practice by the respondent.In accordance with the foregoing findings of fact, the Board con-cludes that by refusing reinstatement to Alfonse McDonald, EmpressBlaylock,Mary McClure, Maude Coker, and Grady Doyle, and byrefusing employment to Ida Robnette, the respondent has discrim-inated against its employees and applicants for employment withrespect to hire and tenure of employment, thereby discouraging mem-bership in Local No. 1824, United Textile Workers of America, andinterfering with, restraining, and coercing its employees in the exer-ciseof the rights guaranteed in Section 7 of the Act.We furtherfind that at the time of the hearing in this proceeding none of thesesix individuals had obtained regular and substantially equivalentemployment.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIV above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI.THE REMEDYIn addition to an order to cease and desist from its unfair laborpractices, we, shall, affirmatively require the respondent to offer rein-statement and present employment to the six persons named in thecomplaint, against all of whom we have found discrimination.Each,of the persons named in the complaint is also entitled to back payfrom the date of the discrimination against him, less his net earnings 4during said period.We have already indicated above that the dates,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter ofCrossettLumber CompanyandUnated Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill Workers Union,Locali590,8 N. L R. B 440.Monies received for work performed upon Federal,State, county, municipal, or other work-relief projects are not considered as earnings,but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal, State, county,municipal,or other governmentor governments which supplied the funds for said work-relief projects. 496DECISIONS. OF NATIONAL -LABOR RELATIONS BOARDof the discriminatory acts are clearly established by the evidence tobe December 13, 1935, in the case of Alfonse McDonald, and February3, 1936, in the case of Grady Doyle.As to the remaining individualsnamed in the complaint, the record does not specify the exact dateof the discriminatory acts, but the testimony, does establish that newemployees were taken on to do the work of these particular personsearly in December 1935, and that the second shift started December5.The date of December 13, on which day a new man was hiredto take the place of McDonald, is later than the time set by the cor-roborating testimony, and we shall find that the discriminatory actsagainst all the persons named in the complaint, with the exceptionof Grady Doyle, occurred on December 13, 1935.This proceeding was transferred to and continued before the Boardon March 30, 1936, and no Intermediate Report has been filed bythe Trial Examiner.While in the normal case we should ordertike payment of back pay from the date of the discrimination to thedate of the offer' of reinstatement or employment, in this case, be-cause of the long delay after its transfer to the Board, we shall notrequire payment between the date of such transfer and the date ofthis decision.In each instance, therefore, back pay will be orderedfrom the date of the discriminatory act to March 30, 1936, and fromthe date of this decision to the time of such offer of reinstatement oremployment, less net earnings during said periods.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local No. 1824, United Textile Workers of America, is a labororganizationwithin themeaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Alfonse McDonald,EmpressBlaylock, Mary McClure, IdaRobnette,MaudeCoker, and Grady Doyle, therebydiscouragingmembership in thelabor organizationknown as Local No. 1824,United Textile Workers of America, the respondenthas engaged inand is engaging in unfairlaborpractices,within themeaning ofSection8 (3) of the Act.3.By interferingwith,restraining,and coercing its employees inthe exerciseof therights guaranteed in Section7 of the Act, the re-spondent has engaged in and is engaging in unfairlaborpractices,within.the,meaningof Sections (1), of the Act.4.Theaforesaid unfair labor practices are unfair labor practicesaffecting commerce,within themeaning of Section 2(6) and (7) ofthe Act. CHERRY COTTON MILLS ET AL.ORDER497Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Cherry Cotton Mills, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local No. 1824, United TextileWorkers of America, or any other labor organization of its em-ployees, by discriminating in regard to hire or tenure of-employmentor any term or condition of employment because of membership inor activity in behalf of Local No. 1824, United Textile Workers ofAmerica, or any other labor organization;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Alfonse McDonald, Empress Blaylock, Mary McClure,Maude Coker, and Grady Doyle immediate and full reinstatement totheir former positions without prejudice to their seniority and otherrights and privileges;(b)Offer present employment to Ida Robnette, comparable as towages, general duties, and general conditions of employment with theposition formerly held by her;(c)Make whole Alfonse McDonald, Empress Blaylock, Mary Mc-Clure, and Maude Coker for any loss of pay they have suffered byreason of the respondent's refusal to reinstate them, and Ida Robnettefor any loss of pay she has suffered by reason of the respondent'sdiscrimination in regard to her hire, by payment to each of them,respectively, of a sum of money equal to that which each wouldnormally have earned as wages during the periods from December13, 1935, the date of the discriminatory acts, to March '30, 1936, andfrom the date of this decision to the time of such offer of reinstate-ment or employment, less his or her net earnings, if any, during saidperiods ; deducting, however, from the amount otherwise due to eachof the said employees, monies received by said employee during saidperiod for work performed upon Federal, State, county, municipalor other work-relief projects, and pay over the amount, so deducted, 498DECISIONSOF NATIONALLABOR RELATIONS BOARDto the appropriate fiscal agency of the Federal, State, county, mu-nicipal, or other government or governments which supplied thefunds for said work-relief projects;(d)Make whole Grady Doyle for any loss of pay he has sufferedby reason of the respondent's refusal to reinstate him, by paymentto him of a sum of money equal to that which he would normallyhave earned as wages during the periods from February 3, 1936, thedate of the discriminatory act, to March 30, 1936, and from the dateof this decision to the time of such offer of reinstatement, less hisnet earnings, if any, during said periods; deducting, however, fromthe amount otherwise due him, monies received by him during saidperiod for work performed upon :Federal,' State,,, county, municipalor other work-relief projects, and pay over the amount, so deducted,to the appropriate fiscal agency of the Federal, State, county, mu-nicipal, or other government or governments which supplied thefunds for said work-relief projects;(e) Immediately post notices to its employees in conspicuousplaces throughout its mill in Florence, Alabama, stating that the re-spondent will cease and desist in the manner aforesaid, and keepsuch notices posted until at least sixty (60) days after the date ofposting ;(f)'Notify the Regional Director' for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.